UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53625 PLANTATION LIFECARE DEVELOPERS, INC. (Exact name of registrant as specified in its charter) Delaware 16-1614060 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 7325 Oswego Road Liverpool, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (315) 451-4889 (Former Name or Former Address, if changed since last report) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 35,300,000 shares of Common Stock, par value $0.0004 per share, as ofJune 30, 2012, period covered in this report. 35,300,000 shares of Common Stock, par value $0.0004 per share, as ofAugust 22, 2012, date of filing this report. 1 PLANTATION LIFECARE DEVELOPERS, INC. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I ITEM 1 FINANCIAL STATEMENTS (Unaudited) Balance Sheets as of June 30, 2012 and December 31, 2011 3 (Unaudited) Statements of Operations For the three months ended June 30, 2012 and June 30, 2011 For the six months ended June 30, 2012 and June 30, 2011 4 For the period from (inception) January 1, 2001 (Inception) to June 30, 2012 (Unaudited) Statements of Cash Flows For the six months ended June 30, 2012 and June 30, 2011 5 For the cumulative period from January 1, 2001 (Inception) to June 30, 2012 Notes to Financial Statements (Unaudited) 6-8 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4 CONTROLS AND PROCEDURES 18 PART II ITEM 1 LEGAL PROCEEDINGS 20 ITEM 1A RISK FACTORS 20 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4 MINE SAFETY DISCLOSURES 25 ITEM 5 OTHER INFORMATION 25 ITEM 6 EXHIBITS 26 SIGNATURES 27 EXHIBIT 31.1 SECTION EXHIBIT 31.2 SECTION EXHIBIT 32.1 SECTION EXHIBIT 32.2 SECTION 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS Page Numbers (Unaudited) Balance Sheets as of June 30, 2012 and December 31, 2011 3 (Unaudited) Statements of Operations For the three months ended June 30, 2012 and June 30, 2011 For the six months ended June 30, 2012 and June 30, 2011 4 For the period from (inception) January 1, 2001 (Inception) to June 30, 2012 (Unaudited) Statements of Cash Flows For the six months ended June 30, 2012 and June 30, 2011 5 For the cumulative period from January 1, 2001 (Inception) to June 30, 2012 Notes to Financial Statements (Unaudited) 6-8 3 PLANTATION LIFECARE DEVELOPERS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets: Cash $ $
